Citation Nr: 1107716	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1964.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2004 rating decision of the North 
Little Rock, Arkansas, VA Regional Office (RO).

This case has previously come before the Board.  Most recently, 
in October 2009, the matter was remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.

The Veteran testified at a travel Board hearing in September 2006 
before an Acting Veterans Law Judge who is no longer employed by 
the Board.  A transcript of the hearing has been associated with 
the claims file.  In June 2009, the Veteran stated that he did 
not desire another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted in the October 2009 remand, in June 2007, the Board 
requested that the AOJ obtain an opinion as to the nature and 
etiology of any identified pulmonary disorder, to include 
obstructive lung disease or restrictive lung disease, to include 
a discussion of two private doctor's opinions concluding that the 
Veteran had a diagnosis of asbestosis.  In an October 2009 VA 
opinion associated with the March 2009 VA examination report and 
opinion, the examiner stated, in pertinent part, as follows:

In view of the fact that a CT scan of the 
chest does confirm interstitial fibrotic 
changes which were thought to be present on 
the plain chest x-rays and the fact that the 
Veteran's pulmonary function tests are more 
consistent with chronic obstructive lung 
disease, and that he has a significant 
smoking history, it is less likely than not 
that the Veteran has pulmonary asbestosis.  
It is unlikely that the symptoms of chronic 
obstructive lung disease would be secondary 
to asbestosis in view of the absence of any 
findings - - - of asbestosis on the Veteran's 
chest x-ray.  

An opinion was not provided as to whether any identified lung 
disorder, to include COPD and/or any identified restricted 
changes, had an onset in service or is otherwise etiologically 
related to active service, other than any in-service asbestos 
exposure.  The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders."  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board 
finds it necessary to remand this claim to obtain compliance with 
the remand directives.  Thus an opinion should be obtained, 
stated in the positive or negative in the specific terms 
noted in paragraph number 1 below, in regard to whether a 
lung disorder, to include COPD and/or any identified 
restrictive changes, is etiologically related to in-
service disease or injury.  

The Board notes that while service connection is prohibited for 
disability on the basis that the disability resulted from disease 
or injury attributable to the use of tobacco products during a 
veteran's service, this prohibition does not apply if the 
disability resulted from a disease or injury that is otherwise 
shown to have been incurred or aggravated during service.  This 
means that the disability can be service-connected on some basis 
other than the veteran's use of tobacco products during service, 
or that the disability became manifest during service.  VA has an 
obligation to explore all legal theories, including those unknown 
to the veteran, by which he or she might be awarded service 
connection for a claimed disability.  Schroeder v. West, 212 F.3d 
1265, 1269-71 (Fed. Cir. 2000).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the provider of 
the October 2009 VA opinion, if available; 
otherwise, another VA provider.  Request that 
an opinion be provided in terms of whether 
it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., 
probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
lung disorder, to include COPD and/or 
any identified restrictive changes had 
an onset during service or is otherwise 
related to in-service disease or injury.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A rationale should accompany any 
opinion provided.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


